DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

3.  Claims 1, 4, 6, 8-12, 16 and 18-21 are pending.

4. Claims 6, 8-12, 16, 18 and 20 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

5.  Claims 1, 4, 19 and 21 are under consideration as they read on the following species: (i) SEQ ID NO: 1-3, (ii) all clones and (iii) thrombosis as the disease or disorder.

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
7.  Claims 1, 4, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “selecting a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3 and inhibits leukocyte arrest and/or rolling on adherent platelets under flow . . . inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombus formation”  in claim 1, “wherein the monoclonal antibody or antigen binding fragment thereof inhibit leukocyte Mac-1 binding to platelet GpIbα” in claim 19, “wherein selecting the monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 comprises generating a monoclonal antibody by immunization with SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 and screening the monoclonal antibody or antigen binding portion thereof for the ability to block leukocyte 

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of inhibiting arterial thrombosis,  inhibiting leukocyte arrest and/or rolling on adherent platelets under flow, inhibiting leukocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombus formation and inhibiting leukocyte Mac-1 binding to platelet GpIbα.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The claimed methods require using antibodies that have specific functional properties , and the Specification does not describe those antibodies in the manner required by 35 U.S.C. § 112, first paragraph.  The claims merely recite a description of the problem to be solved while claiming all solution to it and, as in Eli Lilly and Ariad’s claims,  cover any antibody later actually invented and determined to fall within the claim’s functional boundaries leaving it to the pharmaceutical industry to complete an unfinished invention.  

The claims are not supported by a description that satisfies 35 U.S.C. § 112, first paragraph. "[T]he test for sufficiency [of the written description] is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).

A "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Id.
at 1350. "[ A ]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id.

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.
Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) ( applying the Ariad standard to antibodies claimed based on their binding and blocking activities); Abb Vie Deutschland GmbH & Co. v. Janssen
Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).

The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

 Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. ( citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting activities recited in the claims. 

Claim 21 recites that the claimed properties of antibodies can be selected using  methods of generating antibodies and screening for the ability to block leukocyte adhesion to and/or rolling over adherent platelets under flow conditions which provides guidance for one of skill in the art to test candidate antibodies for the desired activity. Further, at paragraph [0112], assays are provided that allow one of skill in the art to screen available antibodies and determine which are suitable for use in the methods of the invention.

However, "[T]o satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it." Amgen v. Sanofi, 872 F.3d at 1377; see also University of Rochester, 358 F.3d at 927 (the patent at issue described assays for screening compounds for those having the desired activity, but without disclosure of which compounds had that activity, the claimed method had not been described); AbbVie, 759 F.3d at 1300 ("One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan.").

While the Specification describes methods that can be used to screen for mAb's that bind to SEQ ID Nos: 1-3 and inhibit arterial thrombus formation and inhibit leukocyte Mac-1 binding to platelet GpIbα. However, this is not sufficient to show that the inventor was in possession of the genus of antibodies that bind to at least one of SEQ ID NO: 1-3 and inhibit arterial thrombus formation and inhibit leukocyte Mac-1 binding to platelet GpIbα. University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004) (finding that the disclosure of "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product," did not satisfy the written description requirement for claims requiring administration of a "compound that University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of monoclonal antibodies that specifically bind to at least one of SEQ ID NO: 1-3  falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  

While Applicant is in possession of method of selecting a monoclonal antibody that specifically binds to at least one of SEQ ID NO: 1-3 because practicing of the selecting step requires no knowledge of the structures and properties of an antibody that would predictably result in the desired activity of inhibit arterial thrombus formation, inhibiting leukocyte arrest and/or rolling on adherent platelets under flow and inhibit leukocyte Mac-1 binding to platelet GpIbα.  However, claimed method is not directed to selecting the monoclonal antibody that specifically binds to SEQ ID NO: 1-3, rather, the claimed method is directed to inhibit arterial thrombus formation and inhibit leukocyte Mac-1 binding to platelet GpIbα using the antibodies identified via the step of selecting.  The level of skill and knowledge in the art is that there are no known anti-M2 antibodies that would inhibit arterial thrombus formation and inhibit leukocyte Mac-1 binding to platelet GpIbα and no know correlation between any structural component and the ability to inhibit arterial thrombus formation and inhibit leukocyte Mac-1 binding to platelet GpIbα. Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any antibody required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of inhibit arterial thrombus formation and inhibit leukocyte Mac-1 binding to platelet GpIbα  because a monoclonal antibody that specifically binds to at least one of SEQ ID NOs: 1-3 possessing the desired activity required to practice the method is not adequately described and was not known in the art. 

The Specification fails to provide adequate written description support for a genus of antibodies having the desired functional properties required to practice the claimed method-the ability to  inhibit arterial thrombus formation.

It is noted that rat M2 of SEQ ID NO: 3 only shares 13 out of 17 residues.  The specification fails to show that antibodies obtained by immunizing with SEQ ID NO: 3 would also bind human M2 of SEQ ID NO: 1.  It is noted that Mab clone 5C8, designated anti-rM2, that inhibited rat leukocyte arrest on adherent rat platelets under flow.  Clone 4F9 designated anti-mM2, inhibited mouse leukocyte arrest on mouse platelets [0112].   Clone 10E3 is weaker binding to rat, mouse and human  cells.  4B10 clone inhibits human leukocyte rolling over adherent human platelets in anticoagulated human whole blood under flow [00114]-[00117]. Each of the four antibodies have different binding property, different affinity and different characteristics.  


The specification only discloses mAbs 5C8, 10E3, 4F9 and 4B10, within the claimed genus of monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1-3 and inhibit arterial thrombus formation.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Here, as in Amgen Inc. v. Sanofi, Aventisub LLC, reliance of describe the epitope of the M2 region of αMß2 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, and the function of inhibiting arterial thrombus formation, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-M2 of Mac-1 antibodies to demonstrate possession. 

Indeed, the current recitation of "inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombus formation" in claim 1 is comparable to the "neutralizing" antibody with a particular binding constant recited in Abbvie, 759 F.3d at 1292. Abbvie noted that the antibodies were "defined by their high affinity and neutralizing activity" but the patents did "not disclose structural features common to the members of the claimed genus." . The instant claims define the antibody by its capacity to inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombus formation, similar to the "neutralizing activity" in Abbvie, and the instant claims also do not disclose 
However, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
 See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following:
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
 In contrast to applicant’s reliance of describe the M2 epitopes of αM in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions of inhibiting arterial thrombus formation and inhibiting leukocyte Mac-1 binding to platelet GpIbα, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-M2 peptide of αM antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

 Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-M2 epitopes antibodies to Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Applicant’s arguments, filed 11/20/2020, have been fully considered, but have not been found convincing.

Applicant submits that the specification of the application clearly allows persons of ordinary skill in the art to recognize that Applicant was in possession of a method of selecting a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 and inhibits leukocyte arrest and/or rolling on adherent platelets under flow; and administering the selected monoclonal antibody or antigen binding portion thereof to inhibit leukocyte arrest and/or rolling on adherent platelets in an artery to treat arterial thrombosis as recited in claim 1.

The present claims recite selecting monoclonal antibodies that specifically bind to SEQ ID NOs: 1-3 and inhibits leukocyte arrest and/or rolling on adherent platelets under flow and using those antibodies that specifically bind to the antigen, SEQ ID NOs: 1-3, for use in the claimed method of inhibiting arterial thrombosis. SEQ ID NO: 1 is the amino acid sequence of the human M2 region αM(P201-K217) and that sequence is substantially homologous with the amino acid sequence of corresponding mouse and rat M2 sequences (SEQ ID NO: 2 and SEQ ID NO: 3) as seen in Figure 1 illustrating the sequence alignment of SEQ ID NOs: 1 -3. It is noted that it was well known in the art at the time of the invention that the P201-K217 sequence within Mac-1 was responsible for Gplba binding as evidenced by the Ehlers et al. article that was previously made of record in the Office Action dated May 22, 2017. Similarly, Wang et al. previously illustrated that immunization with the human P201-K217 sequence within Mac-1 resulted could be used to produce antibodies that inhibit leukocyte adhesion to and/or rolling over platelets.

This is not found persuasive because the claims are directed to the use of antibodies that binds P201-K217, not to the use of P201-K217  itself.  Artisans are well aware that knowledge of a given antigen (for instance P201-K217 ) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov ) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Applicant submits that antibodies can be generated that specifically bind to mouse or rat M2 (SEQ ID NO: 2 or SEQ ID NO: 3) and cross-react with or bind to human M2 (SEQ ID NO: 1) with similar or higher binding affinity. Monoclonal antibodies or antigen binding fragments thereof can then be screened for their ability to bind to rat macrophage cell line (NR8383), mouse macrophage cell line (RAW) and 293 cells expressing human Mac-1. Paragraph [0045] further notes that antibodies exhibiting nanomolar binding affinity to at least one of rat macrophage cell line (NR8383), mouse macrophage cell line (RAW) and/or 293 cells expressing human Mac-1 can be selected and analyzed for inhibition of thrombosis and/or vasculitis using known in vivo assays. In the Example of the present specification, monoclonal antibodies were generated by immunizing mice with KLH coupled to SEQ ID NO: 3 and then screened for their ability to bind rat M2-CGGG, rat macrophage cell line, mouse macrophage cell line, and 293 cells expressing human Mac-1, Paragraph [0112],

This is not found persuasive because possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of anti-M2 antibodies falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  Applicant has provided the rat, mouse and human antigen sequences comprising SEQ ID NO:1, SEQ ID Lilly and its progeny, their Specification would not have shown possession of a sufficient number of sequences failing within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (“if the functional characteristic of … binding to [EphrinB2] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,” the written description requirement may be met).


Applicant submits that the antibodies produced in the specification were generated using similar methods as in the prior art, Wang et al., pg. 2994, right col., which were also shown to inhibit leukocyte arrest and/or rolling on adherent platelets in flow conditions, id. at 2995-2996. As explained in Ex parte Ambati, No. 2017-011580 (P.T.A.B. January 25, 2019), the disclosure needed for new uses of known antibodies is not the same as that needed for claims directed to novel antibodies, id. at 4, 6. In particular, with known antibodies, the specification may rely upon existing scientific and technical knowledge of those antibodies can be relied upon to establish that Applicant had possession of the claimed invention, id. at 6.
In the present invention, antibodies that specifically bind to SEQ ID NOs: 1-3 can be used to inhibit arterial thrombosis in a subject by inhibiting leukocyte arrest and/or rolling on adherent platelets in an artery of a subject. As it is was known in the art that SEQ ID NOs: 1-3 correspond to the M2 region of Mac-1 that was responsible for Mac-1 binding to Gplba, Ehlers et al., and that antibodies produced by immunization with this P201-K217 sequence could inhibit leukocyte arrest and/or rolling on adherent platelets. As such, one skilled in the art would find that a genus of antibodies that selectively bind to SEQ ID NOs: 1-3 that inhibit leukocyte arrest and/or rolling on adherent platelets is already known in the art and that a description of identifying structural features are not required for adequate written description of the claimed methods.
This is not found persuasive because the claimed antibodies are a genus of monoclonal antibodies while the Wang antibody is a single species of polyclonal antibody.  The instant case is akin to In In re Peter C Gray several claims were appealed. Claim 15 is illustrative of the issued addressed: “15. A method of treating a hyperproliferative disease in a human subject comprising administering to the subject an amount of a selective targeting compound that is effective to inhibit Cripto signaling in hyperproliferative cells that express glucose regulated protein 78 (CRP78) on their surfaces and thereby reduce the cells’ proliferation, wherein the selective targeting compound is an antibody that binds within the sequence region defined by amino acids 19-68 of GRP78 and inhibits the formation of complexes between human Cripto and GRP78.”  In re Peter C Gray, Appeal 2017-001821 (US 12/615,033; decided November 30, 2018).  

Ex parte Ambati, No. 2017-011580 (P.T.A.B. January 25, 2019) is distinguished from the instant case because the specification in the Ex parte Ambati discloses that the antibodies to be used in the claimed method were known prior to the filing date of the application. In Ambati, the specification disclosed nine patent disclosures describing antibodies within the scope of their claims. In contrast to the instant specification describes methods that can be used to screen for monoclonal antibodies that bind to SEQ ID Nos: 1-3 and inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombus formation. Possession of the monoclonal anti-SEQ ID NO: 1-3 antibodies is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004).
Applicant submits that the specification further shows that the selected antibody inhibited arterial thrombus formation. In particular, the specification teaches that in Mac-1-/- mice and in mice administered an antibody targeting the Mac-1-Gplbα interaction, 5C8, which specifically binds to M2, inhibited myocardial infraction in rats and showed prolonged time to form an occlusive thrombus compared to WT mice and control mice in a photochemical carotid artery thrombosis model. Paragraphs [0112-0113]. The specification also shows other clones that can bind to M2 including clones 5C8, 10E3, 4F9, and FB10 along with their respective abilities to inhibit leukocyte arrest and/or rolling on adherent platelets under flow. Paragraphs [0114-0117].
This is not found persuasive because the claims are directed to a genus of antibodies that binds different Mac-1 species, i.e., human (SEQ ID NO: 1), mouse (SEQ ID NO: 2) and rat (SEQ ID NO: 3). Among the four clones 5C8, 10E3, 4F9, and FB10, only one species, 4B10 strongly binds to hM2 of SEQ ID NO: 1 and  only 4F9 is strongly binds to rM2 of SEQ ID NO: 2.  While 5C8, 10E3, 4F9 and 4B10 bind rat M2 of SEQ ID NO: 3, only 5C8, 4F9 and 4B10 inhibit leukocyte arrest and/or rolling on adherent platelets. However, clones 5C8, 10E3, 4F9, and FB10 are not representative of the claimed genus of anti-SEQ ID NOs: 1-3 antibodies used in the treatment methods because each of the four antibodies have different property, different affinity, different binding characteristics and different structure.  See Paragraphs [0114-0117].  The disclosure of SEQ ID NOs: 1-3 as a fully characterized antigen in the specification, without more, is sufficient to provide adequate written description support for  anti-SEQ ID NO: 1-3 antibody that produces a desirable biological activity and/or therapeutic result.
In In re Kenneth Alonso (No. 2008-1079; October 30, 2008), the Federal Circuit affirms a final decision of the USPTO Board of Patent Appeals and Interferences ("the Board") holding that appellant's method claim, which is directed to treating a neurofibrosarcoma in a patient by administering a monoclonal antibody targeted to the patient's tumor, is invalid for lack of written description. The Board determined that the single antibody described in appellant's specification 
The present Office Action asserts that the clones 5C8, 10E3, 4F9, and 4B10 have different properties and binding characteristics; that 10E3 is excluded by the present claims since it is not taught to inhibit leukocyte arrest and/or rolling on adherent platelets; and that "Weaker affinity and lack of specificity of these clones to a particular species disqualifies them as a potential candidate ... in the inhibition of arterial thrombosis in the corresponding subject." By contrast, clones 5C8, 10E3, and 4B10 were all found to bind to human 293 Mac-1 expressing cells, Paragraphs [0114-0115], [117], meaning that these clones would bind to human M2 of SEQ ID NO: 1. All of the clones were found to bind to rat and mouse macrophages, Paragraphs [0114-0117], which express Mac-1 (human 293 cells are kidney cells which can be modified to express human Mac-1 using known methods, Wang et al. at pg. 2994, right col.), meaning that the clones would bind to SEQ ID NOs 2-3.
This is not found persuasive because the amendment to the claims excluded clone 10E3 because clone 10E3 has not been show to inhibit leukocyte arrest and/or rolling on adherent platelets.  The claim amendment recites that the monoclonal antibodies inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombus formation.  The specification at [0112] discloses that 5C8 (anti-rM2 antibody) inhibits rat leukocyte arrest on adherent rat platelets under flow.  Clone 4F9 (anti-mM2 antibody) inhibits mouse leukocyte arrest on mouse platelets.  4B10 inhibits human leukocyte rolling over adherent human platelets in anticoagulated human whole blood under flow [00117].
Here is the a summary of the binding of the clones disclosed on [00114]-[00117] to different subject species.
Ab/species	rat		mouse		human
5C8		Strong		Weak		Weak
4F9		Binds		Binds		---
4B10		Binds		Binds		Strong
Weaker affinity and lack of specificity of these clones to a particular species disqualifies them as a potential candidate in achieving an efficacious in the inhibition of arterial thrombosis in the corresponding subject.   The only subject that is qualifies for the use of the three antibodies is the rat (5C8, 4F9 and 4B10), the mouse is only qualifies for two clones (4F9 and 4B10) and the human subject is only qualifies for one antibody (i.e., 4B10).  The screening for antibodies issue has been address above. 
Applicant asserts that while the specification is silent as to whether 10E3 binds inhibits leukocyte arrest and/or rolling on adherent platelets, there is no evidence that it does not. However, even if 10E3 were unable to do so, the present claims require selecting those antibodies that are able to do so in addition to binding to at least one of SEQ ID NOs: 1-3 and the specification indicates 
This is not found persuasive because one cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian EGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Applicant submits that there is no evidence that a weaker affinity to M2 in a different species by itself would mean that a particular antibody would be unable to inhibit arterial thrombosis in that species. In fact, 5C8 inhibited myocardial infarction in rats, Paragraph [0112], along with delaying occlusive thrombus formation in mice. Paragraph [0113], despite being described as having "weaker binding" to mouse macrophages, Paragraphs [0114].
This is not found persuasive because Applicant’s own example is evidence that a particular low-affinity antibodies are unable to inhibit arterial thrombosis in a subject.  The specification shows that 5C8 is a high binding signal to rat M2 sequence [00114] which was shown to inhibit rat leukocyte arrest on adherent rat platelets under flow [00112].  Male Tg(hCETP)DS rats treated with anti-rM2 Mab (5C8) prevented MI and prolonged survival. These show that Mac-1 plays a critical role in atherothrombosis [00112].  The specification used high-affinity antibody in their experimental model.  However, the specification did not show the effect of the anti-rM2 antibody, 5C8 in a mouse animal model or human model.  
Applicant submits that similar to the Examiner in Ex parte Ambati, the Office Action has not met the initial burden of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the claimed method using known antibodies. In particular, the Office Action argues that the specification fails to provide a representative number of species. However, the Office Action ignores the fact that selecting antibodies that specifically bind to at least one of SEQ ID NO: 1-3 was known in the art, let alone determine that the known antibodies would provide evidence that the genus of antibodies specifically binding to at least one of SEQ ID NO: 1-3 is not described, see Ambati at 5 (rejecting Examiner's arguments that written description of known antibodies used in a novel method required teachings of the antibodies shared structural features and/or amino acid residues).
Thus, the specification discloses that (i) interrupting the Mac-1-Gplba interaction can be used to inhibit arterial thrombosis; (ii) antibodies that have been obtained by immunizing to SEQ ID NO: 3 to interrupt Mac-1-Gplba and inhibit thrombosis; (iii) a number of antibodies that bind to SEQ ID NOs: 1-3 and interrupt leukocyte arrest to and/or rolling on adherent platelets; (iv) assays to identify additional antibodies that bind to SEQ ID NOs: 1-3 and inhibit leukocyte arrest and/or rolling on adherent platelets under flow; (v) assays to demonstrate a method of treating arterial thrombosis; and (vi) using the antibodies in methods of treating thrombosis. Additionally, the prior art teaches how to select antibodies for use in the present invention by immunizing to SEQ ID NO: 1, and that the obtained antibodies were able to bind to both human M2 SEQ i.e., Wang et al.
Accordingly, those skilled in the art would recognize that Applicant was in possession of a method of inhibiting arterial thrombosis comprising selecting a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 and inhibits leukocyte arrest and/or rolling on adherent platelets under flow; and then administering the selected monoclonal antibody or antigen bindign portion thereof to a subject to inhibit arterial thrombus formation as in claim 1.
Again. Ex parte Ambati, No. 2017-011580 (P.T.A.B. January 25, 2019) is distinguished from the instant case because the specification in the Ex parte Ambati discloses that the antibodies to be used in the claimed method were known prior to the filing date of the application.  In contrast to the instant specification describes methods that can be used to screen for monoclonal antibodies that bind to SEQ ID Nos: 1-3 and inhibit leuckocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombus formation. Possession of the monoclonal anti-SEQ ID NO: 1-3 antibodies is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004).
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of monoclonal antibodies to SEQ ID NO: 1-3, including the claimed functional characteristics set forth in Claims 1 and 21, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims.  AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.
The specification at best describes plan for making antibodies that bind SEQ ID NO: 1-3 and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1, 4, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gurbel  et al (Pharmacology, 53(2):79-86, 1996) in view of Zago et al (Arq Bras Cardiol. 2008 Jan;90(1):54-63, of record) and/or Wang et al ((Circulation. 2005;112:2993-3000) and/or  Hirahashi  et al.  (Circulation. 2009;120:1255-1265) and Clark et al. (Immunol. Today, 4:100-101 (1983)) as is evidenced by the specification at page 29.

  
urbel  et al teach the pretreatment with an inhibitor of Mac-1 alters regional and systemic platelet function during ischemia-reperfusion in swine. Gurbel  et al teach the role of the Mac-1 receptor in changes of platelet function by using the leumcdin, NPC-15669, an inhibitor of Mac-1 upregulation.  Inhibition of Mac-1 upregulation by NPC-15669 attenuates the increased regional platelet aggregability resulting from myocardial ischemia-reperfusion, with a less marked effect on the systemic response. The data suggest that Mac-1 may modulate regional platelet responses induced by ischemia-reperfusion. The increased aggregability of platelets during ischemia and reperfusion and its attenuation by inhibition of Mac-1 may be relevant for future strategies to reduce coronary arterial occlusion by platelet thrombi (abstract).  Gurbel  et al teach that the dose of leumedin (NPC-15669) used in the present study was the same used in investigations of the effects of cardiopulmonary bypass on pulmonary injury (page 85, left col., 1st ¶).  A direct antiplatelet effect of NPC- 15669 cannot be excluded [22], However, this effect would not explain the relatively selective effect of the drug on platelets in the regional ischemic circulation (see page 85, right col., 1st ¶).  Gurbel et al teach that an important role of Mac-1 in the regulation of platelet function following myocardial ischemia-reperfusion. NPC 15669 selectively inhibited the regional platelet aggregability induced by myocardial stunning. The modulation of platelet function by Mac-1, a receptor present on neutrophils and monocytes may have important implications for subsequent thrombus formation following reperfusion of ischemic myocardium. These results suggest that pharmacological agents targeted to the inhibition of Mac-1 may also act as selective anti­thrombotic agents in the regional circulation (Page 85, last ¶).  Gurbel et al teach that the direct inhibition of platelet aggregation by monoclonal antibodies directed against the IIb-IIIa receptor reduces abrupt arterial reclosure following angioplasty of complex lesions, These data support the important role of platelet-mediated thrombosis in this phenomenon (page 80, left col., 1st ¶).  Gurbel et al teach that the results of their study suggest that the attachment of neutrophils to the endothelium by Mac-1, in addition to affecting subsequent myocardial injury following re­perfusion, also regulates the function of platelets in the regional of ischemia. This relative selectivity of regional platelet function inhibition by Mac-1 inhibition suggests that different mechanisms are responsible for the platelet function changes observed in the regional and systemic circulations following ischemia-reperfusion. Finally, a role of Mac-1 in thrombosis has been supported by studies demonstrating the direct activation of factor X by Mac-1 on the monocyte surface. The subsequent generation of thrombin could also affect platelet activity (page 85, left col., top ¶).

The reference teachings differ from the claimed invention only in the recitation that the that agents that targeted to the inhibition of Mac-1 is anti-SEQ ID NOs:1-3 monoclonal antibody in claims 1, 4 and 21.
Zago et al teach that the importance of the interaction between leukocyte integrin Mac-1 and platelet glycoprotein Ib-α for leukocyte recruitment by platelets and for the inflammatory response to vascular injury.  Zago et al teaches that anti-M2 antibody was developed to block the Mac-1-GPIba interaction.  The blocking of the Mac-1-GPIba interaction promoted a statistically significant reduction in the number of leukocytes in the neointimal layer on the first day after the vascular injury (see abstract).  Zago et al teach that the phase of leukocyte firm adhesion to activated platelet surface is mediated by integrins from the β2 family, of which integrin Mac-1 is emphasized, also known as macrophage-1 antigen, αMβ2 or CD11b/CD18 (see page 52, right col., 2nd ¶).  A study in mice with integrin Mac-1 deficiency and submitted to vascular injury showed a decreased migration and accumulation of leukocytes on the arterial wall as well as rd ¶).  Zago et al teach that the binding site of integrin Mac-1 of the leukocytes with the Ibα glycoprotein (GP) of platelets inside the segment αM (P201-K217) of the αMI9 domain, which allowed the development of a peptide called M2 or anti-M2 (see page 53, left col., 1st ¶).  Zago et al teach that ani-M2 reduces firm adhesion and transmigration of leukocytes in sites of platelet deposition, one of the first steps of vascular inflammation.  Hence, anti-M2 has a potential effect against vascular inflammation and seems to be promising in the control and/or prevention of coronary artery disease and aggressive/progressive vascular disease (page 59, right col., 5th ¶).  Zago et al demonstrate that the platelet GPIbα is a ligand that is physiologically relevant for the αMβ2 receptor (Mac-1) of leukocytes and that the αMβ2-GPIbα interaction is crucial for the pro-inflammatory leukocyte activity in the process of the vascular injury repair (page 57, 1st ¶ under Discussion).


Wang et al teach that GP Ibα is a physiologically relevant ligand for αMβ2 and that integrin engagement of GP Ibα is critical to leukocyte function and the biological response to vascular injury.  These observations establish a molecular target for selectively disrupting leukocyte-platelet complexes that promote inflammation in thrombosis and restenosis (abstract).  Wang et al show that antibody targeting of αM(P201-K217, claimed SEQ ID NO: 3) reduced αMβ2-dependent adhesion to GP Ibα, but not other ligands, in vitro and leukocyte accumulation after vascular injury in vivo.  In a mouse femoral artery injury model, treatment with anti- αM(P201-K217) was accompanied by inhibition of cellular proliferation and neointimal thickening (page 2994, left col., 2nd ¶).  Wang et al teach that the αM(P201-K217) sequence is an obvious molecular target for disrupting leukocyte-platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and restenosis.   Since platelets also orchestrate inflammatory cell recruitment and play a pathophysiological role in lung and glomerular injury, targeting αM(P201-K217) is likely to be of broader disease interest (see page 2999 under Conclusion).   Wang teaches that an affinity-purified peptide-specific polyclonal antibody to this site (anti-M2) was generated by immunizing rabbits with C-201PITQLLGRTHTATGIRK217 (claimed SEQ ID NO: 3) coupled to KLH corresponding to the human αM (P201-K217) sequence. The human sequence (αM 201PITQLLGRTHTATGIRK217) is highly homologous to the corresponding murine αM 201PIKQLNGRTKTASGIRK217 sequence with 13 of 17 identical residues (page 2992, under Results).


Hirahashi et al methods of treating thrombosis comprising an antibody-mediated disruption of the interaction of Mac-1 on recruited neutrophils with glycoprotein Ibα on platelets which results in attenuated thrombotic glomerulonephritis (TGN) without affecting renal neutrophil accumulation (abstract). Hirahashi et al teach that an antibody targeting the GPIbα binding site on CD11b (termed anti-M2 (C-201PITQLLGRTHTATGIRK217)(reference 11/Wang et al) was injected in WT mice to assess the contribution of Mac-1/GPIb interaction to the development of TGN. Anti-M2 treatment had no effect on glomerular neutrophil accumulation (Figure 4B). a significant reduction in thrombosis (Figure 4B) and indices of renal failure (Figure 4C) was observed in anti-M2 versus IgG isotype control-treated WT animals. Because anti-M2 did not affect neutrophil recruitment, the data suggest a direct role for Mac-1 interaction with GPIbα on platelets in the initiation of glomerular thrombosis (page 1260, right col., 1st ¶). 
Hirahashi et al teach that the subsequent thrombosis relied on the interaction of Mac-1 on recruited neutrophils with GpIbα on platelets as antibody mediated disruption of this interaction attenuated TGN without affecting renal neutrophil accumulation (abstract).  Further, Hirahashi et al teach that the subsequent thrombosis relied on the interaction of Mac-1 on recruited neutrophils with GpIbα on platelets as antibody mediated disruption of this interaction attenuated TGN without affecting renal neutrophil accumulation (abstract).   Hirahashi et al teach that interaction of Mac-1 on recruited neutrophils with GPIbα (Gp1b) on platelets triggers thrombosis (+), which is responsible for vessel occlusion and organ damage (see Fig. 5).

Further, Hirahashi et al teach the Mac-1 interaction with platelet GpIbα promotes thrombosis—Mac-1 binds GpIbα on platelets. This interaction is required for neutrophil adhesion and transmigration at sites of endothelial denudation and platelet deposition following wire-induced vascular injury. Here, an antibody targeting the GpIbα binding site on CD11b (termed anti-M2) was injected in wild-type mice to assess the contribution of Mac-1-GpIbα interaction to the development of TGN. Anti-M2 treatment had no effect on glomerular neutrophil accumulation (Figure 4B). Despite this, a significant reduction in thrombosis was observed in anti-M2 versus IgG isotype control treated wild-type animals (Figure 4B). As anti-M2 did not effect neutrophil recruitment, the data suggests a direct role for Mac-1 interaction with GpIbα on platelets in the initiation of glomerular thrombosis (page 1260, right col., 1st ¶).  Our studies introduce the concept that Mac-1 mediated neutrophil recruitment and neutrophil-platelet interactions are key steps in inflammation-induced thrombosis leading to organ damage in TGN (page 1260, under Discussion).  Hirahashi et al teach that this is the first in vivo evidence that Mac-1 interaction with platelets directly promotes thrombosis.  The interaction of active Mac-1 on neutrophil microparticles with GpIbα was recently shown to promote platelet activation in vitro (page 1264, left col., top ¶).  Finally, Hirahashi teaches that the interaction of Mac-1 on recruited neutrophils
with Gp1bα on platelets is a major pathway for the subsequent development of thrombosis. These data suggest the possibility of targeting Mac-1 as a novel therapeutic modality to preserve vascular integrity and attenuate thrombosis in thrombotic disorders such as TGN (p 1264, last ¶).

Clark et al teach that one of the main advantages for the development of a rat myeloma line was to enable larger amounts of antibody to be made as ascitic fluid in vivo and this remains a technical advantage, especially when gram quantities of antibody are required, for example for clinical trials (page 100, 1st col., 3rd ¶).  Clark et al teach that the other major reason why we prefer rat x rat fusion (i.e., hybridoma that produce monoclonal antibodies) is the relatively large number of antibodies obtained which fix human complement, and this may be of great importance for their therapeutic use (page 100, 3rd col., 1st ¶).  Clark further teaches that the ideal [screening] assay is always the one most closely related to the ultimate purpose for which the antibody is required. By cutting down the initial screening to a manageable size and making more time available, it is possible to approach this ideal more closely (page 100, 2nd and 3rd col., bridging ¶).

201-K217) sequence taught by Zago et al, Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for treatment taught in Gurbel  et al because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Gurbel, monoclonal anti- αM(P201-K217) antibodies inhibits platelets aggregability and selective anti­thrombotic agent. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Given the high sequence identity/homology between SEQ ID NO: 1 and SEQ ID Nos: 2-3; the resultant antibodies would have the inherent property of binding SEQ ID NO: 2 and SEQ ID NO: 3. As is evidenced by the specification that anti-SEQ ID NO: 3 (rat) antibodies also bind SEQ ID NO: 1 (human) and SEQ ID NO: 2 (mouse) (see Fig. 1 and ¶ 0112 and ¶¶ 0114-0117). 

Claim 4 is included because all antibodies comprising 6 CDRs, 3 CDRs from the VH and 3 CDRs from the VL. Accordingly the claimed CDRs are inherent properties of the claimed antibodies. 

It is noted claim 21 is constructed as product by process. However, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. It is Applicant burden to show that the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 11/20/2020, have been fully considered, but have not been found convincing.
Applicant argues that the combined reference teachings do not teach a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 to inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject and inhibit arterial thrombosis formation; and one skilled would not find it 
However, those of skill in the art would have had reason to produce  anti-CD11b antibodies using αM(P201-K217, SEQ ID NO:3) sequence taught by Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for treatment taught in Gurbel  et al because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Gurbel, monoclonal anti- αM(P201-K217) antibodies inhibits platelets aggregability and selective anti­thrombotic agent. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
Hirahashi et al. as noted in the Office Action teach a polyclonal anti-M2 antibody can be administered to a murine model thrombotic glomerulonephritis (TGN) to attenuate TGN without affecting renal neutrophil activity, abstract. The mouse model of TGN is characterized by renal endothelial cell damage, occlusive microvascular thrombosis, and renal failure, pg. 1256, col. 1. Hirahashi et al. teach that blockade of the Mac-1/GPIba interaction inhibited events downstream of neutrophil recruitment, pg. 1263, right col., such as the serine proteinase neutrophil elastase, but did not affect neutrophil recruitment, pg. 1260, right col. The present claims, however, require that the monoclonal antibody inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject. Since neutrophil recruitment was unaffected by the anti-M2 antibody in Hirahashi et al., Hirahashi et al. do not teach that the anti-M2 antibody could inhibit leukocyte arrest and/or rolling on adherent platelets as claimed.
However, it was known prior to Applicant claimed invention that blockade or selective absence of Mac-1 impaired transplatelet leukocyte migration into the vessel wall, diminishing medial leukocyte accumulation and neointimal thickening after experimental angioplasty or endovascular stent implementation.  See Simon et al (J Exp Med. 2000 Jul 17; 192(2): 193–204, of record) last ¶. Simon et al concluded that future studies aimed at identifying the precise binding site(s) responsible for Mac-1–GP Ibα binding might provide a molecular strategy for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (last ¶).  
Applicant submits that, in contrast to the Office Action's assertion that Applicant admitted that inhibiting occlusive microvascular thrombosis in arterioles and capillaries is not excluded by the present claims, the present claims are directed to inhibiting a method of inhibiting arterial thrombosis and recite inhibiting leukocyte arrest and/or rolling on adherent platelets in an artery of the subject. The first sentence on page 16 of the previously filed amendment was merely a characterization of the Examiner's position -not that of the Applicant. Instead, it is and has been Applicant's position that arterial thrombosis is distinct from microvascular thrombosis in arterioles and capillaries. 
While the Examiner does not dispute that the arterial thrombosis is distinct form microvascular thrombosis in arterioles and capillaries, however TMA describes diseases which in the presence arterial and venous. Further, the Examiner added new reference to show that  inhibition of Mac-1 is relevant for future strategies to reduce coronary arterial occlusion by platelet thrombi (Gurbel  et al, abstract).  Accordingly, Applicant’s argument is moot.
Hirahashi et al. also do not teach that the anti-M2 antibodies could inhibit thrombosis in the arterioles, let alone in an artery. The only mention of arterioles in Hirahashi et al. is in the description of thrombotic microangiopathy (TMA), which is a particular histopathological lesion as opposed to a single clinical pathological entity and is characterized by endothelial cell swelling and detachment mainly in arterioles and capillaries, inflammatory cell infiltration and intraluminal platelet thrombosis leading to organ damage, pg. 1255. However, the model of TGN used in Hirahashi et al. involved MAC-1 dependent platelet deposition in glomerular capillaries followed by thrombosis, pg. 1258, right col., pg. 1262, right col.; abstract. In other words, although TMA may broadly involve endothelial cell swelling and detachment in arterioles, Hirahashi et al. does not teach that the method used to inhibit capillary thrombosis in TGN would be applicable to arterioles as well, let alone to arteries as recited in claim.
Applicant submits that those skilled in the art would not interpret inhibiting arterial thrombosis and inhibiting leukocyte arrest and/or rolling on adherent platelets in an artery as claimed to broadly encompass thrombosis in arterioles as argued by the Office Action.
Applicant submits that although the present claims and specification do not explicitly exclude arterioles and/or arteriolar thrombosis, the specification repeatedly refer to the flow conditions of the artery, the use of a carotid artery thrombosis model, and inhibiting leukocyte arrest and/or rolling on adherent platelets under flow conditions of an artery.
Applicant submits that paragraphs [0045, 0112-0113,0116-0117], Additionally, those skilled in the art consider arterial thrombosis distinct from microvascular thrombosis/arteriolar thrombosis, as evidenced by Rolando E. Rumbaut & Perumal Thiagarajan, "Arterial, Venous, and Microvascular Hemostasis/Thrombosis" in: Platelet-Vessel Wall Interactions in Hemostasis and Thrombosis (San Rafael, Ca., Morgan & Claypool Life Sciences 2010), available at https://www.ncbi.nlm.nih.gov/books/NBK53453/, having separate sections for arterial thrombosis and microvascular thrombosis in sections 6.2 and 6.3.
Again, while the Examiner does not dispute that the arterial thrombosis is distinct form microvascular thrombosis in arterioles and capillaries, however TMA describes diseases which in the presence of endothelial damage can lead to thrombosis of small and micro vessels, both arterial and venous. Importantly, Hirahashi teaches that Mac-1 binds GPIbα on platelets. This interaction is required for neutrophil adhesion and transmigration at sites of endothelial denudation and platelet deposition after wire-induced vascular injury (page 1260, right col., 1st ¶).  Blocking the GPIbα binding site on Mac-1 with anti-M2 antibody has been shown previously (referring to Wang et al) to limit vascular injury by inhibiting neutrophil recruitment to platelets deposited in the injured vessel wall (page 1263, right col., top ¶).   Wang et al  demonstrates that GP Ibα is a physiologically relevant ligand for αMβ2 and that integrin engagement of GP Ibα is critical to leukocyte function and the biological response to vascular injury (abstract).  Wang et al teach that antibody targeting of the P201-K217 segment of the αMI domain reduces leukocyte adhesion to disrupting leukocyte-platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and restenosis (in arteries). Since platelets also orchestrate inflammatory cell recruitment and play a pathophysiological role in lung and glomerular injury, targeting αM(P201-K217) is likely to be of broader disease interest (see page 2999, under Conclusion). Further, the Examiner added new reference to show that  inhibition of Mac-1 is relevant for future strategies to reduce coronary arterial occlusion by platelet thrombi (Gurbel  et al, abstract).  
Importantly, those of skill in the art would have found it obvious to produce  anti-CD11b antibodies using αM(P201-K217) sequence taught by Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for treatment taught in Gurbel  et al because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Gurbel, monoclonal anti- αM(P201-K217) antibodies inhibits platelets aggregability and selective anti­thrombotic agent. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
Notably Rumbaut & Thiagarajan state that under arterial shear stress, only platelets are capable of adhesion to the damaged vessel wall, section 6.2, while Hirahashi et al. teach that the Mac-1 mediated inflammation induced thrombosis in TGN first involved neutrophil recruitment to endothelial cells through Mac-1 followed by NE release, enhanced neutrophil influx and platelet accumulation, Fig. 5. Given that Rumbaut & Thiagarajan indicate that such neutrophil recruitment would not be possible under arterial shear conditions, those skilled in the art would not find that the disclosure of inhibiting thrombosis in the microvascular as in Hirahashi et al. could include inhibiting leukocyte arrest and/or rolling on adherent platelets in an artery to inhibit arterial thrombosis as claimed.
However, this issue is moot in view of Gurbel et al teachings above. Moreover, the Examiner points to the teachings of Simon et al (J. Exp. Med., 192(2):193-204, 2000) that the distinct difference in the inhibitory patterns of GP Iba antibodies suggests that it might be possible to prevent leukocyte attachment to platelets by targeting GP Iba without inhibiting platelet adhesion to the vessel wall. Our recent observations have identified Mac-1 as a molecular determinant of neointimal thickening after experimental arterial injury that produces endothelial denudation and platelet and/or fibrin deposition. We found that antibody-mediated blockade (7) or selective absence (75) of Mac-1 impaired transplatelet leukocyte migration into the vessel wall (arteries), diminishing medial leukocyte accumulation and neointimal thickening after experimental angioplasty or endovascular stent implantation (in arteries). Therefore, future studies aimed at identifying the precise binding site(s) responsible for Mac-1–GP Iba binding might provide a molecular strategy for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis (arteries), and angioplasty-related restenosis (arteries). Zago et al teach that ani-M2 reduces firm adhesion and transmigration of leukocytes in sites of platelet deposition, one of the first steps of vascular inflammation.  Hence, anti-M2 has a potential effect against vascular inflammation and seems to be promising in the control and/or prevention of coronary artery disease and aggressive/progressive vascular disease (page 59, right col., 5th ¶).  Zago et al demonstrate that the platelet GPIbα is a ligand that is physiologically Mβ2-GPIbα interaction is crucial for the pro-inflammatory leukocyte activity in the process of the vascular injury repair (page 57, 1st ¶ under Discussion).
Applicant submits that although the present Office Action finds that Rumbaut & Thiagarajan was unpersuasive, in part, because they discuss the differences between microvascular thrombosis in arterioles and venules, Rumbaut & Thiagarajan was cited as evidence that thrombosis of large arteries is distinct from microvascular thrombosis. The fact that the thrombosis in arterioles and venules themselves are different would actually be further indication that Hirahashi et al. would not be relevant to arterial thrombosis because one of the differences noted by Rumbaut & Thiagarajan is that leukocyte-endothelial interaction mainly occur in venules, section 6.3, which is the first step of Mac-1 mediated inflammation induced thrombosis in TGN in Hirahashi et al., Fig. 5, and would not be present in the high shear conditions under which arterial thrombosis occurs. Additionally, although thrombosis may occur throughout the vascular tree, Rumbaut & Thiagarajan note that thrombosis in the various vessel types have differences in pathogenesis and molecular mechanisms, abstract.
It remains the Examiner’s position that Hirahashi et al teaching is relevant to arrive to the claimed invention as contemplated in the 103 rejection above.  Hirahashi et al teaches that Mac-1 binds GPIbα on platelets. This interaction is required for neutrophil adhesion and transmigration at sites of endothelial denudation and platelet deposition after wire-induced vascular injury (in arteries) (p. 1261, right col., 1st ¶).
Applicant submits that there is no indication that the anti-M2 antibody could also be used to inhibit arterial thrombosis due to differences in shear rate in arteries than in the microvasculature. Those skilled in the art would recognize that the Mac-1 mediated inflammation induced thrombosis in Hirahashi et al. having neutrophil adhered to endothelial cells occurs in lower shear conditions than in arterial thrombosis since only platelets can adhere to arterial vessel walls, Rumbaut & Thiagarajn, section 6.2, and the accumulation of platelets and thrombus formation on vessel surface is a function of shear stress and shear rate in the vessel, which is a function of vessel size. (Sakariassen et al., Future Sci. OA (2015) 1 (4). As Sakariassen et al. explicitly note that "[t]he efficacy of many antithrombotic agents is shear dependent," abstract, the fact that an anti-M2 antibody could be used to inhibited occlusive microvascular thrombosis does not mean that it could also inhibit arterial thrombosis, due to differences in shear stress and rate due to the larger artery size. Furthermore, Hirahashi et al. do not teach that the anti-M2 antibody inhibits leukocyte arrest and/or rolling on adherent platelets in an artery to inhibit arterial thrombosis. Instead, Hirahashi et al. provide that:
Our data indicate that Mac-1 promotes thrombosis by mediating neutrophil engagement of platelet Gplba. Blocking the GPIba binding site on Mac-1 with anti-M2 antibody has previously been shown to limit vascular injury by inhibiting neutrophil recruitment to platelets deposited in the injured vessel wall.11 Here, blockade of Mac-1/Gplba interaction inhibited events downstream of neutrophil recruitment because this parameter was unaffected in mice treated with anti-M2. To our knowledge, this is the first in vivo evidence that Mac-1 interaction with platelets directly promotes thrombosis, pg. 1263, right col. (emphasis added).

This is not found persuasive because Wang et al have shown that antibody targeting of the P201-K217 segment of the αMI domain reduces leukocyte adhesion to platelets under flow in vitro and leukocyte accumulation and neointimal thickening after vascular injury in vivo (see page 2998, under Discussion).  Applicant statement of Hirahashi et al diminishes applicant’s arguments.  The statement states that: “Our data indicate that Mac-1 promotes thrombosis by mediating neutrophil engagement of platelet Gplba.  Blocking the GPIba binding site on Mac-1 with anti-M2 antibody has previously been shown to limit vascular injury by inhibiting neutrophil recruitment to platelets deposited in the injured vessel wall.” This statement on its own refutes applicant arguments regarding the inhibition of neutrophil recruitment to platelets in arterial thrombosis and provides explicit teachings that anti-M2 antibody inhibit arterial thrombosis.
Applicant submits that Hirahashi et al. do not teach that the anti-Mac-1 antibody is functionally able to treat inflammation-induced thrombosis such as infection, autoimmune diseases, and atherosclerosis as asserted by the Office Action. Instead, the Clinical Perspective states that:
Under inflammatory conditions such as infection, autoimmune diseases, and atherosclerosis, thrombosis is an important clinical manifestation that can lead to fatal organ damage. Thrombotic microangiopathy occurs in various clinical settings .... In this article, we report that Mac-1, a leukocyte-specific CD18 integrin, links inflammation and thrombosis in thrombotic microangiopathy. Mac-1 is responsible for vascular endothelial damage and links neutrophil-platelet interaction through glycoprotein Iba on platelets. Blockade of Mac-1/glycoprotein Iba interaction prevented inflammation-induced glomerular thrombosis and preserved renal function. In conclusion, we propose that Mac-1 is a novel therapeutic target that may prevent thrombosis in inflammatory diseases and thus preserve vascular integrity, (emphasis added).
Hirahashi et al. also provides that "Inflammation and thrombosis coexist in several disorders. Although it is recognized that leukocytes may induce a procoagulant state at sites of inflammation, the critical molecular determinants of this process remain largely unknown." abstract. The fact that thrombosis can coexist with inflammatory conditions including atherosclerosis and that Mac-1 could prevent inflammation-induced glomerular thrombosis, i.e., thrombotic micrangiopathy, does not mean that Mac-1 prevents all inflammation-induced thrombosis, let alone an inflammatory condition that would coexist with arterial thrombosis. In addition, while withdrawn claim 6 recites that the diseases or disorders associated with aberrant leukocyte-platelet interactions can include atherosclerosis, atherosclerosis is not associated with thrombotic microangiopathy as in Hirahashi et al. and there is no evidence that the TGN model used in Hirahashi et al. is relevant to atherosclerosis.

However, Hirahashi et al reference to previous work done by Wang et al showing the  anti-M2 antibody to limit vascular injury by inhibiting neutrophil recruitment to platelets deposited in the injured vessel wall (see page 1263, right col., top ¶).  Mac-1 binds GPIbα on platelets. This interaction is required for neutrophil adhesion and transmigration at sites of endothelial denudation and platelet deposition after wire-induced vascular injury. Here, an antibody targeting the GPIbα binding site on CD11b (termed anti-M2) (page 1260, right col., 1st ¶).  Wang et al teach that in a mouse femoral artery wire injury model, antibody targeting of αM(P201-K217) reduced leukocyte accumulation after injury that was accompanied by inhibition of cellular proliferation and neointimal thickening.  Wang et al demonstrates that GP Ibα is a physiologically relevant ligand for αM2 and that integrin engagement of GP Ibα is critical to leukocyte function and the biological response to vascular injury. These observations establish a molecular target for selectively disrupting leukocyte-platelet complexes that promote inflammation in thrombosis and restenosis. 
Applicant submits that Wang et al. teach the administration of a polyclonal anti-M2 antibody to block the interaction between leukocyte integrin Mac-1 and platelet glycoprotein GPIba, particularly by inhibiting neutrophil recruitment to platelets deposited on an injured vessel wall. Wang et al. conclude that the blocking of the Mac-1- GPIba interaction through the blocking of on segment with the anti-M2 antibody can be used to prevent neointimal thickening after vascular injury and inhibited neutrophil recruitment to platelets deposited on an injured vessel wall. Thus, Wang et al. teaches a polycolonal anti-M2 antibody can be used to treat neointimal thickening following vascular injury.
Wang et al. however neither disclose nor suggest the anti-M2 antibody can treat arterial thrombosis or inhibit thrombus formation. Thrombosis, which is the formation of a blood clot or thrombus, is not neointimal thickening, which involve the narrowing or thickening of a blood vessel. Wang et al. provide no evidence that treatment of neointimal thickening can or would also be used to treat arterial thrombosis.
Contrary to Applicant assertion, Wang et al (Circulation 112:22993-3000 of record) shows in a mouse model of neointima formation, inhibition of Mac-1-GP1b interactions after wire injury of the femoral artery reduced leukocyte accumulation and neointima thickening.  Importantly, Wang teaches the a molecular target of selectively disruption leukocyte-platelet complexes with anti-M2 antibody that promote inflammation thrombosis and restenosis (aka larger artery) (page 2996-2997, bridging ¶ and abstract).   Wang concluded that the αM(P201-K217) sequence is an obvious molecular target for disrupting leukocyte-platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and restenosis (larger artery).  Since platelets also orchestrate inflammatory cell recruitment and play a pathophysiological role in lung and glomerular injury, targeting αM(P201-K217) is likely to be of broader disease interest (page 2999, under conclusion).

Clark et al. do not overcome the deficiencies of Hirahashi et al. and Wang et al. as Clark et al. is only relied on to teach the advantages of rat monoclonal antibodies.

Moreover, one skilled would not find it predictable and/or have a reasonable expectation of success in view of Harashi et al., Wang et al., Clark et al.. that a monoclonal antibody or antigen binding portion thereof, which specifically binds to at least one of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 could inhibit leukocyte arrest and/or rolling on adherent platelets in an artery and inhibit arterial thrombus formation in a subject in need thereof.
However, one of ordinary skill in the art would have had a reasonable expectation of success of inhibiting arterial thrombosis according to the teachings of  Gurbelet al   by providing an anti-M2 antibody taught by Zago, Wang and Hirahashi et al to a subject suffering from this disease inasmuch as the reference discloses that the development of arterial thrombosis relies on the mechanism of platelet-leukocyte interactions  and treating thrombosis with anti-M2 antibody, an antibody-mediated disruption of the interaction of Mac-1 on recruited neutrophils with glycoprotein Ibα on platelets which results in attenuated thrombosis. 
Hirahashi et al., Wang et al., Clark et al., and Merten et al. provide no evidence that the anti-M2 antibody inhibiting leukocyte arrest and/or rolling on adherent platelets in an artery can inhibit arterial thrombus formation or arterial thrombosis. Instead, the cited references only discuss inhibiting thrombotic glomerulonephritis via inhibition of neutrophil elastase in capillaries without inhibiting neutrophil accumulation, inhibiting leukocyte adherence to platelets in neointimal hyperplasia, or using P-selectin antibodies that could inhibit both platelet-leukocyte interactions and platelet aggregation.
However, given that both the prior art and the instant claims are directed to the same antigen, M2 peptide of Mac-1, the recited  “ability to block leukocyte adhesion to and/or rolling over adherent platelets” would naturally and necessarily flow from inhibition of Mac-1 interaction with platelet GPIbα by administering the anti-M2 of Mac-1 antibody.  The prior art teaches the same method, the product used in the reference method are the same as the claimed method. Therefore the ability to “inhibit leukocyte arrest and/or rolling on adherent platelets in an artery of the subject” would naturally and necessarily flow from inhibition of Mac-1/ GPIbα interaction with anti-SEQ ID NOs: 1-3 antibodies in the method of inhibiting arterial thrombosis in a subject.
As discussed above, thrombotic glomerulonephritis is not arterial thrombosis nor are the conditions associated with thrombus formation in the arteries and the microvasculature similar. Hirahashi et al. teach that blockade of Mac-1/GPIba interaction in thrombotic glomerulonephritis inhibited events downstream of neutrophil recruitment since anti-M2 did not affect neutrophil recruitment, pg. 1260, right col., which would mean that leukocyte arrest and/or rolling on adherent platelets was not inhibited in Hirahashi et al. Additionally, the shear conditions in Hirahashi et al. are not the same as in arterial thrombosis, since the neutrophils themselves adhered to endothelium. In contrast, while under arterial shear stresses, only platelets are able to adhere to a damaged vessel wall, Rumbaut & Thiagarajn, section 6.2. As "[t]he efficacy of many antithrombotic agents is shear dependent," Sakariassen et al., those skilled in the art would not 
Hirahashi et al teaches that occlusive microvascular thrombosis which include arterioles and capillaries thrombosis (see introduction pages 1555-1556). Thus, treating occlusive microvascular thrombosis in TGN would treat arterioles and capillaries thrombosis.   While Applicant dispute this fact, however, the microvascular thrombosis in TGN does not occur in a vacuum.  It must occur throughout the vascular tree. In addition, Applicant fails to identify what vascular tree Hirahashi et al treats.  It is the Examiner’s position that Hirahashi treatment includes treat arterioles and capillaries thrombosis.  Applicant statement that the occlusive microvascular thrombosis associated with TGN would not be similar to arterial thrombosis due to the difference in vessel size and shear stress and rate within the vessel is misplaced because Applicant claimed method does not exclude inhibiting occlusive microvascular thrombosis which include arterioles and capillaries.  Importantly, Sakariassen et al does not teach that antithrombotic/antiplatelets agents are not effective to treat arterial thrombosis due small vessel size.  Contrary to Applicant assertions, Hirahashi teaches that injection of an anti-M2 antibody attenuates thrombosis in thrombotic disorders such as TGN (see page 1260, right col., 1st ¶).  Moreover, Hirahashi et al teach that Mac-1 on recruited neutrophils could promote thrombosis through several pathways by virtue of its capacity to bind numerous ligands. It binds factor X, which can be activated by neutrophil serine proteinases and thus provide an alternative mechanism for thrombin generation. It also binds platelet counterreceptors GP1bα and junctional adhesion molecule-3 directly and indirectly interacts with fibrinogen bound to αIIbβ3.  Our data indicate that Mac-1 promotes thrombosis by mediating neutrophil engagement of platelet GPIb (p. 1263, right col., top ¶).  It is noted that instant claim 19 recites that anti-M2 antibodies have the same mechanism of action taught by Hirahashi et al.  Claim 19 recites “wherein the monoclonal antibody . . . inhibit leukocyte Mac-1 binding to platelet GpIbα.
Applicants have not established, with sufficient evidence, that the treating a subject with anti-M2 antibodies in the treatment of arterial thrombosis would have been unreasonable. 
 It has been held that a claim is not obvious where the improvement of the prior art is more than a predictable use of prior art elements according to their known function or use. In re Kubin, 561 F.3d 1351, 1359 (Fed Cir. 2009). Accordingly, it was not known that inhibiting Mac-1-Gplba to inhibit leukocyte arrest and/or rolling on adherent platelets in artery would inhibit arterial thrombus formation and therefore the administration of antibody to inhibit Mac-1-Gplba interactions of leukocytes and platelets to inhibit arterial thrombus formation would have been unpredictable at the time of the invention and one skilled in the art would not have had a reasonable expectation of success in view of the known art and especially the teachings of Hirahashi et al., Wang et al., and Merten et al. Therefore, one skilled in the art would not find claims 1,4, 19, and 21 obvious in view of Hirahashi et al., Wang et al., Clark et al., and Merten et al.
However, given that the development of arterial thrombosis relies on the mechanism of platelet-leukocyte interactions, those of skill in the art would have had reason to produce  anti-CD11b antibodies using M2 peptide taught by Hirahashi et al  as a rat monoclonal antibody as taught by 

Furthermore, given that the anti-Mac-1 antibody is functional treat inflammation-induced thrombosis such as infection, autoimmune diseases, and atherosclerosis (claimed in withdrawn claim 6), shown using model of thrombotic glomerulonephritis (TGN) (see Hirahashi, CLINICAL PERSPECTIVE, page 1265), those skilled in the art would found it obvious to use the anti-Mac-1 antibody to inhibit arterial thrombosis.   It is noted that Hirahashi et al teaches that Mac-1 is a novel therapeutic target that may prevent thrombosis in inflammatory diseases and thus preserve vascular integrity (see CLINICAL PERSPECTIVE, page 1265).

 "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under§ 103." Id at 421.

Those of skill in the art would have had reason to produce  anti-CD11b antibodies using αM(P201-K217) sequence taught by Zago et al, Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for treatment taught in Gurbel  et al because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Gurbel, monoclonal anti- αM(P201-K217) antibodies inhibits platelets aggregability and selective anti­thrombotic agent. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

One of ordinary skill in the art would have had a reasonable expectation of success of inhibiting arterial thrombosis according to the teachings of  Gurbel  et al by providing the anti-M2 antibody taught by Zago et al, Wang et al and Hirahashi et al to a subject suffering from this disease inasmuch as the reference discloses that the development of arterial thrombosis relies on the mechanism of platelet-leukocyte interactions  and treating thrombosis with anti-M2 antibody, an antibody-mediated disruption of the interaction of Mac-1 on recruited neutrophils with glycoprotein Ibα on platelets which results in attenuated thrombosis. 
Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).
. 

10.  Claims 1, 4, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fontayne et al (Thromb Haemost. 2008 Oct;100(4):670-7, of record) in view of  Simon et al.( J. Exp. Med. 192(2):193–204, 2000, of record) and  Zago et al (Arq Bras Cardiol. 2008 Jan;90(1):54-63, of record) and/or Wang et al ((Circulation. 2005;112:2993-3000) and/or  Hirahashi  et al.  (Circulation. 2009;120:1255-1265) and Clark et al. (Immunol. Today, 4:100-101 (1983)).

Fontayne et al teach the humanized anti-glycoprotein Ib monoclonal antibody h6B4-Fab is a potent and safe antithrombotic in a high shear arterial thrombosis model in baboons. Fontayne teaches that the Fab-fragment of 6B4, a murine monoclonal antibody targeting the human platelet glycoprotein (GP) Ibα and blocking the binding of von Willebrand factor (VWF), is a powerful antithrombotic.  Fontayne et al the mAb inhibits VWF-dependent platelet adhesion to collagen under high shear-stress conditions, as was in flow chambers.  Injectio of 6B4-Fab-fragments has a potent antithrombotic effect in vivo in baboons, but also strongly inhibits ristocetin-induced platelet aggregation ex vivo (page 670, under introduction).   Fontayne et al show that inhibition of GPIbα by compounds such as h6B4-Fab, is a promising approach that needs to be validated in clinical trials aimed to prevent acute arterial thrombotic syndromes.

The reference teachings differ from the claimed invention only in the recitation of selecting a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1-3 (M2 peptide).
 
Simon et al teach that platelet GP Ibα is a counterreceptor for the leukocyte integrin Mac-1 (CD11b/CD18). Simon et al teach that Mac-1 I domain serves as a recognition site for GP Ib.  Simon et al teach that the firm adhesion and transplatelet migration of leukocytes on vascular thrombus are both dependent on the interaction of the leukocyte integrin, Mac-1, and a heretofore unknown platelet counterreceptor. Simon et al teaches that identify the platelet counterreceptor as GP Ibα, a component of the GP Ib-IX-V complex, the platelet von Willebrand factor (vWf) receptor. THP-1 monocytic cells and transfected cells that express Mac-1 adhered to GP Ibα–coated wells. Inhibition studies with monoclonal antibodies or receptor ligands showed that the interaction involves the Mac-1 I domain (homologous to the vWf A1 domain), and the GP Ibα leucine-rich repeat and COOH-terminal flanking regions. The specificity of the interaction was confirmed by the finding that neutrophils from wild-type mice, but not from Mac-1–deficient mice, bound to purified GP Ibα and to adherent platelets, the latter adhesion being inhibited by pretreatment of the platelets with mocarhagin, a protease that specifically cleaves GP Ibα. Finally, immobilized GP Ibα supported the rolling and firm adhesion of THP-1 cells under conditions of flow. These observations provide a molecular target for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (abstract). 

Simon et al evaluation of the structural features of integrins has provided insights into a candidate platelet counterreceptor for Mac-1. Simon et al teach the strikingly similar to the A nd ¶). Because of the similarity of the vWf A1 domain and the αM I domain, we hypothesized that GP Ibα might also be able to bind Mac-1. Simon et al report that GP Iba is a constitutively expressed counterreceptor for Mac-1 (page 194, right col., 3rd ¶).

Simon et al have identified Mac-1 as a molecular determinant of neointimal thickening after experimental arterial injury that produces endothelial denudation and platelet and/or fibrin deposition. They found that antibody-mediated blockade or selective absence of Mac-1 impaired transplatelet leukocyte migration into the vessel wall, diminishing medial leukocyte accumulation and neointimal thickening after experimental angioplasty or endovascular stent implantation. Therefore, future studies aimed at identifying the precise binding site(s) responsible for Mac-1–GP Ibα binding might provide a molecular strategy for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (last ¶). 
The teachings of Zago et al, Wang et al, Hirahashi  et al  and Clark et al. have been discussed, supra.
Given the I domain of αM/CD11b of Mac-1 which is strikingly similar to the A domains of vWf taught by Simon et al and the teachings of Zago et al, Wang et al, Hirahashi  et al identify the precise binding site of integrin Mac-1 of the leukocyte with GP Ibα of platelets inside the segment αM (P201-K217, called M2 peptide) of the αM I9 domain and the development of an anti-M2 antibodies, wherein the anti-M2 antibodies reduce firm adhesion and transmigration of leukocytes in site of platelet deposition, crucial for the pro-inflammatory leukocyte activity in the process of the vascular injury repair and a molecular target for selectively disrupting leukocyte-platelet complexes that promote inflammation in thrombosis and restenosis.  Those of skill in the art would have had reason to produce  anti-CD11b antibodies using αM(P201-K217) sequence taught by Zago et al, Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for or in combination with the treatment taught in Fontayne et all because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Fontayne et al, monoclonal anti- αM(P201-K217) antibodies disrupts the GP Ibα binding to it ligand. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Given the high sequence identity/homology between SEQ ID NO: 1 and SEQ ID Nos: 2-3; the resultant antibodies would have the inherent property of binding SEQ ID NO: 2 and SEQ ID NO: 

Claim 4 is included because all antibodies comprising 6 CDRs, 3 CDRs from the VH and 3 CDRs from the VL. Accordingly the claimed CDRs are inherent properties of the claimed antibodies. 
It is noted claim 21 is constructed as product by process. However, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. It is Applicant burden to show that the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
11.  No claim is allowed.

12.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Serebruany et al.  NPC 15669, an Antiinflammatory Leucine Derivative, Reduces In Vitro Platelet Aggregability in Both Swine and Human Plasma.   Journal of Thrombosis and Thrombolysis 1995;1:171-178.

Serebruany et al tested a hypothesis that the novel leucine derivate NPC 15669 will affect in vitro platelet aggregability (PA) in both human and swine plasma.  The have found that PRP incubation with 200 µg of NPC 15669 significantly decreases PA compared to baseline in all three experimental groups in response to all agonists tested (abstract).

(ii) Rogers C., Edelman E.R., Simon D.I. A monoclonal antibody to the β2-leukocyte integrin Mac-1 (CD11b/CD18) reduces intimal thickening after angioplasty or stent implantation in rabbits. Proc. Natl. Acad. Sci. USA. 1998;95:10134–10139.

Rogers et al teach that Mac-1 blockade reduces experimental neointimal thickening, suggesting that leukocyte recruitment to and infiltration of injured arteries may be a valid target for preventing intimal hyperplasia (abstract).

(iii) Simon D.I., Chen Z., Seifert P., Edelman E.R., Ballantyne C.M., Rogers C. Decreased neointimal formation in Mac-1−/− mice reveals a role for inflammation in vascular repair after angioplasty. J. Clin. Invest. 2000;105:293–300. 



Han et al teach that the platelet counter-receptor for integrin Mac-1 is glycoprotein (GP) Ib alpha, the largest component of the GP Ib-IX-V complex, better known for its role in mediating platelet attachment to sites of vessel wall injury. The GP Ib alpha-Mac-1 interaction mediates the firm adhesion of leukocytes on platelet thrombi, enabling their subsequent transmigration into the vessel wall. Han et al teach a peptide containing the AP1 epitope (Leu214-Val229) bound Mac-1 I-domain specifically and saturably. Peptide binding was blocked by LPM19c and soluble GP Ib alpha, and by the M2 peptide, which corresponds to the GP Ib alpha-binding site in the Mac-1 I domain (Phe201-Lys217). Peptide binding was also blocked by an antibody against the M2 sequence. The AP1 peptide inhibited the attachment of GP Ib-IX-V complex-expressing CHO cells to immobilized Mac-1 I domain, and the adhesion of THP-1 cells-a monocytoid line expressing Mac-1-to immobilized GP Iba. This peptide did notinhibit attachment of the cells VWF surfaces, or thrombin-induced platelet aggregation. In summary, we have defined the GP lba sequence Arg214 to Val229 asa critical binding site for Mac-1. Because a peptide corresponding to this region inhibits GP Ib alpha binding to Mac-1 but blocks neither platelet adhesion to immobilized VWF nor thrombin-induced platelet aggregation, it has potential to guide the development of agents that will specifically inhibit leukocyte-platelet complexes that promote vascular inflammation.
 
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 14, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644